Exhibit 10.4

 

FIRST AMENDMENT TO

EMPLOYMENT AGREEMENT

 

This First Amendment (the “Amendment”) to the Employment Agreement (the
“Agreement”) dated as of September 28, 2009, by and among Frederick County
Bancorp, Inc., a Maryland corporation (the “Company”), Frederick County Bank, a
Maryland chartered commercial bank and the wholly owned subsidiary of the
Company (the “Bank”), and William R. Talley, Jr. (“Mr. Talley”), made as of this
25th day of February, 2013.

 

WHEREAS, the Company, the Bank and Mr. Talley have entered into the Agreement,
pursuant to which Mr. Talley serves as the Executive Vice President, Chief
Financial Officer and Chief Operating Officer of the Company and Bank; and

 

WHEREAS, the Company, the Bank and Mr. Talley desire to amend the Agreement in
order to revise the provisions relating to potential excise taxes under
Section 4999 of the Internal Revenue Code of 1986, as amended, in order to
enable Mr. Talley to obtain the full benefit of supplemental retirement payments
which have been provided to him subsequent to the Agreement, and for certain
other matters;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound hereby, the parties hereto agree as follows:

 

1.             Section 4.4 of the Agreement is amended and restated to read in
its entirety as follows

 

“4.4 Vacation and Leave.  Mr. Talley shall be entitled to thirty (30) days
vacation and leave annually, of which fifteen (15) days may be carried over to
the following year.  Sick leave may be provided for under the current and future
sick leave policies of the Company and Bank for executive officers.

 

2.             Section 4.5 of the Agreement is amended and restated to read in
its entirety as follows

 

4.5 Automobile Allowance.  The Bank shall provide Mr. Talley an automobile
allowance of $8,000 annually, which shall be paid in quarterly payments of
$2,000, payable on the last day of each calendar quarter.  This allowance is in
lieu of any automobile expense reimbursement.”

 

3.             The first sentence of Section 4.61 of the Agreement is amended
and restated to read in its entirety as follows:

 

“The Bank will obtain, and maintain at all times while this Agreement is in
effect, a term life insurance policy (the “Policy”) on Mr. Talley in the amount
of $900,000, the particular product and carrier to be chosen by the Bank in its
discretion.”

 

1

--------------------------------------------------------------------------------


 

4.             Section 8.4 (a) of the Agreement is amended and restated to read
in its entirety as follows:

 

“(a)  In the event that any payment or benefit (within the meaning of
Section 280G(b)(2) of the Code) to Mr. Talley or for Mr. Talley’s benefit paid
or payable or distributed or distributable (including, but not limited to, the
acceleration of the time for the vesting or payment of such benefit or payment)
pursuant to the terms of this Agreement or otherwise in connection with, or
arising out of, Mr. Talley’s employment with the Company or the Bank or a Change
in Control within the meaning of Code §280G (a “Payment” or “Payments”), or any
portion thereof, is determined by the Determining Firm (as defined in
Section 8.4(b)) to be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then the Payments shall be increased in an amount
necessary to provide for: (a) the payment of the excise tax imposed by Code
§4999 (the “Section 4999 Limit”); and (b) the additional income taxes realized
as a result of the additional Payments made to Mr. Talley.  Any payment made to
Mr. Talley under this Section shall be made no later than April 15th following
the calendar year in which the related taxes are imposed on Mr. Talley.”

 

5.             Except as expressly amended hereby, the Agreement shall remain in
full force and effect in accordance with the provisions thereof.  As used in the
Agreement, the terms: this Agreement,” “herein,” “hereunder,” hereof” and words
of similar import shall refer to the Agreement as amended by this Amendment. 
All capitalized terms used in this Amendment and not defined herein, which are
defined in the Agreement, have the meanings ascribed to them in the Agreement.

 

6.             The Agreement, as amended by this Amendment, along with the
exhibits and other agreements referred to in the Agreement, constitutes the
entire agreement among the parties and supersedes all other prior
understandings, agreements or representations by or among the parties, written
or oral, with respect to the subject matter of the Agreement.  No provision of
this Amendment may be amended other than by an instrument in writing signed by
the Company, the Bank and Mr. Talley. No provision hereof may be waived other
than by an instrument in writing signed by the party against whom enforcement is
sought.

 

7.             This Amendment may be executed in any number of counterparts,
each of which shall for all purposes be deemed to be an original, and all such
counterparts shall together constitute but one and the same instrument.

 

8.             This Amendment shall be governed by and construed in accordance
with the internal laws of the State of Maryland, without regard to its choice of
law provisions.

 

[Signatures appear on the following page.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be signed
by their respective officers thereunto duly authorized, as of the date first
written above.

 

 

FREDERICK COUNTY BANCORP, INC.

 

 

 

 

 

By:

/s/Raymond Raedy

 

Name:

Raymond Raedy

 

Title:

Chairman of the Board

 

 

 

FREDERICK COUNTY BANK

 

 

 

 

 

By:

/s/Raymond Raedy

 

Name:

Raymond Raedy

 

Title:

Chairman of the Board

 

 

 

 

 

/s/William R. Talley, Jr.

 

William R. Talley, Jr.

 

3

--------------------------------------------------------------------------------